Citation Nr: 0909977	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  00-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for removal of one kidney, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  A Travel Board hearing was held at 
the RO in November 2007.

The Veteran contends that in-service herbicide exposure while 
on active service required the removal of one kidney after he 
was diagnosed as having kidney cancer.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), reversing a Board decision which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagreed with Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

In May 2008, the Federal Circuit reversed the Court's earlier 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009).  VA's Office of General 
Counsel advised the Board that, because the Court concluded 
in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 (2007), 
that all claims at VA subject to the original Haas stay will 
remain stayed until mandate issues in the Federal Circuit's 
decision in Haas, such claims should not be adjudicated until 
mandate issues at the Federal Circuit.  Accordingly, the 
Veteran's claim of service connection for removal of one 
kidney as due to herbicide exposure was stayed in January 
2008 and he was notified of the Haas stay that same month.  
Because VA's Office of General Counsel recently advised the 
Board that, as the Haas litigation has concluded, VA may 
proceed to adjudicate claims previously subject to the Haas 
stay, the Board will proceed to adjudicate this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

3.  The Veteran's removal of one kidney, which occurred many 
years after service, was not caused or aggravated by in-
service herbicide exposure.


CONCLUSION OF LAW

The removal of one kidney was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2003 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his kidney removal to active service, evidence 
documenting his claimed in-country service in Vietnam, and 
noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below, the evidence is against granting 
service connection for removal of one kidney, including as 
secondary to herbicide exposure.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO 
could not have provided pre-adjudication notice because the 
Veteran's claim was adjudicated in July 2000 prior to the 
VCAA's enactment.  The Veteran's claim also was readjudicated 
in a March 2006 Supplemental Statement of the Case which 
included VCAA notice.  Thus, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.

The Veteran contends that there are additional medical 
records from Kaiser Permanente ("Kaiser") which VA has not 
yet obtained in support of his claim.  A review of the 
Veteran's claims file shows that, in response to a January 
2005 request from the RO for the Veteran's records of 
treatment for kidney cancer dated since 1999, Kaiser notified 
VA that it had no records for the Veteran for this time 
frame.  In June 2005, the RO asked the Veteran to provide any 
copies of his Kaiser records which were in his possession.  
There is no record of a response.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
explained below, because there is no evidence of in-service 
herbicide exposure, and because the Veteran currently is free 
of kidney cancer following his post-service kidney removal, 
no examination is necessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that, while on active service in 
Thailand, he traveled through Vietnam and was exposed to 
herbicides which caused his subsequent kidney cancer and 
required the removal of one kidney.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including cancer, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Kidney cancer and 
the removal of one kidney are not among the diseases listed 
in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the Veteran's service treatment records indicates 
that he was not diagnosed as having kidney cancer or treated 
for the removal of one kidney during active service.  At the 
Veteran's pre-enlistment physical examination in May 1971, 
clinical evaluation was normal except for several tattoos.  
He reported a family history of kidney trouble.  On periodic 
physical examination in May 1971, clinical evaluation was 
unchanged.  On periodic physical examination  in October 
1972, clinical evaluation was unchanged except for scaling on 
the wrists and acne scarring on the back, shoulder, anterior 
upper chest, and face.  The Veteran denied any medical 
history of kidney stones.  On periodic physical examination 
in November 1973, clinical evaluation was unchanged except 
for high frequency hearing loss which was not considered 
disabling.  On reenlistment physical examination in March 
1975, clinical evaluation showed tattoos and two sebaceous 
cysts on the upper back which were not considered disabling.  
The Veteran's medical history was unchanged.  At the 
Veteran's separation physical examination in June 1977, 
clinical evaluation was normal and he denied all relevant 
medical history.

The Veteran's service personnel records show that he was 
awarded the Vietnam Service Medal with 2 Bronze Stars and the 
Vietnam Campaign Medal.  These records also show that he 
served a total of 11 months and 22 days of foreign duty while 
assigned to U.S. Coast Guard (USCG) Loran Station in Lampang, 
Thailand, beginning in October 1972.  He also served at USCG 
Loran Station, Lampang, Thailand, beginning in November 1973.

The post-service medical evidence shows that, in statements 
on a July 2000 VA Form 21-4138, Mark St. Lezin, M.D., stated 
that the Veteran underwent a right radical nephrectomy in 
July 1994 for a renal mass seen on an abdominal computerized 
tomography (CT) scan in June 1994.  Pathology reports showed 
a 2.7 centimeter renal cell carcinoma.  Dr. St. Lezin stated 
that the Veteran was "free of disease at this time."

The Veteran testified at his January 2005 RO hearing that, 
during his transfer overseas, the aircraft taking him to 
Thailand stopped in Da Nang, Vietnam.  He also testified that 
he travelled to Vietnam on temporary duty (TDY) 7 or 8 times 
while on active service in Thailand.  The Veteran testified 
at his November 2007 Board hearing that, during his transfer 
overseas, the aircraft taking him to Thailand stopped in 
Saigon, Vietnam.  He also testified that he had been 
diagnosed as having kidney cancer 7 years earlier and his 
kidney had been removed at that time.  

The Board finds that the evidence is against granting service 
connection for removal of one kidney as secondary to 
herbicide exposure.  Initially, the Board notes that the 
Veteran's service personnel records do not show that he had 
in-country service in Vietnam such that his in-service 
herbicide exposure cannot be presumed and the removal of one 
kidney could not be related to active service on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Board acknowledges that the Veteran's 
service personnel records show that he served in Lampang, 
Thailand, for at least 11 months and 22 days during active 
service.  There is no evidence in these records that the 
conditions of the Veteran's honorable active service in the 
Coast Guard in Thailand "involved duty or visitation in the 
Republic of Vietnam."  The Board notes that the Veteran has 
not reported consistently where he was exposed to herbicides 
while transferring overseas to USCG Loran Station, Lampang, 
Thailand.  At his January 2005 RO hearing, he testified that 
the aircraft taking him to Thailand stopped in Da Nang, 
Vietnam.  The Veteran subsequently testified at his November 
2007 Board hearing that the aircraft taking him to Thailand 
stopped in Saigon, Vietnam.  The Veteran also has contended 
that his active service in Thailand involved frequent TDY to 
Vietnam.  Again, there is no support for the Veteran's 
contentions concerning his alleged Vietnam service in his 
service personnel records.  Thus, the Veteran's active 
service does not meet the regulatory definition of in-country 
service in Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) and 
upheld by the Federal Circuit in Haas.  See Haas v. Peake, 
525 F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ---, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (upholding as permissible VA's 
regulatory interpretation of "service in Vietnam" as 
requiring in-country duty or visitation in Vietnam).  Because 
the Veteran's active service did not involve duty or 
visitation in Vietnam, his in-service herbicide exposure 
cannot be presumed.  Absent evidence of in-service herbicide 
exposure, the presumption of service connection for diseases 
(including cancer) based on herbicide exposure is not 
applicable.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran also is not entitled to service connection for 
removal of one kidney on a direct service connection basis.  
The Veteran's service treatment records show that he was not 
diagnosed as having kidney cancer during active service.  The 
Veteran's kidney was removed surgically in July 1994, or 
17 years after his service separation in July 1977, after 
kidney cancer was found on pathology testing.  Dr. St. Lezin 
stated in July 2000 that the Veteran was free of kidney 
disease at that time.  There is no medical evidence, to 
include a nexus opinion, relating the Veteran's removal of 
one kidney to active service or any incident of such service.  
Nor is there any medical evidence that the Veteran currently 
experiences any kidney disability which could be related to 
active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current kidney 
problems which could be attributed to active service, the 
Board finds that service connection for removal of one kidney 
is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for removal of one kidney, 
including as secondary to herbicide exposure, is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


